Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reference is made to the following documents: 
D1: KR 10-2010-0021702	(RHEE, Phill Kyu) 26 February
2010
D2: KR 10-2010-0039706	(SAMSUNG ELECTRONICS co. , LTD . )
16 April 2010
D3: KR 10-2008-0053692 A (DARTZ COMMUNICATION et al . ) 16
June 2008
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 3, 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Document D1 in view of Document D2.
Regarding claim 1, D1 discloses a method for, with respect to mobile advertisement introduced to a mobile communication service such as a video call, measuring eye tracking and multi-sensor information so as to determine on the 
Claim 1 differs from claim 1 with respect to feature of dynamically controlling, on the basis of degree of response, a flow of advertisement content to be provided to at least one interlocutor.  However, the difference could be readily derived by a person skill in the art before the effective filing date of the claimed invention in view of the feature in D2 wherein: a response of a user who is watching first content is monitored using a voice, a gesture, a facial expression, pupil tracking, and the like; metadata of preference information analyzed on the basis of monitored response of the user is transmitted to external server in real-time, and second content (advertisement content), reconstructed and generated in real time on the basis of metadata of the preference information, is received from the external server, is outputted to a screen, and can be used for dynamic content or advertisement service (see D2, paragraphs: 0025; 0043, 0045, 0053, 0054 and claims 1, 8 and 19).  In addition D1 and D2 belong to the same technical 
Dependent claims 2, 3, 7: the additional feature in claim 2 could be readily derived by a person skilled in the art in view of the feature in D1 wherein multi-sensor information includes a user’s degree of response to a advertisement during a gaze time, an expression by which user’s responding state can be determined , and the like (see D1, paragraph: 0011) and feature in D2 wherein a response of a user who is watching content can be represented by various audio or video signals such as voice, a body gesture, a facial expression, and a pupil change (see D2, paragraph 0033).
The additional technical feature in claim 3 could be readily conceived and derived by a person skilled in the art in view of feature in D2 wherein response of a user who is watching the first content is monitored by using a voice, gesture, a facial expression, pupil tracking, and the like, and the second content (advertisement content), reconstructed and generated in real time by using metadata of preference information analyzed on the basis of the monitored response of a user, is received and outputted to a screen (see D2, paragraphs: 0025, 0043, 0045, 0053 and 0054 and claims 1, 8 and 19).
.
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Document D1 in view of Document D2 and Document D3
Dependent claims 4-6:
The additional technical features of claims in claims 4-6 could be easily implemented by a person skilled in the  art before the effective filing date of the claimed invention through a simple design change to the feature in D1 wherein analyzed user responding state information is used to calculate a user’s degree of interest such as positive or negative response to the current advertisement content at which the user gazes (see D1, paragraph: 0025), the feature in D2 wherein the second content (advertisement content), reconstructed and generated in real time by using metadata of preference information analyzed on the basis of a monitored response of a user, is received and outputted to a screen (see D2, paragraphs: 0025; 0043; 0045; 0053-0054 and claims 1, 8 and 19) and 
 Independent claim 8:
Claim 8 pertains to a non-transitory computer-readable recording medium for recording a computer program for executing the method in claim 1, but when compared to claim 1, claim 8  differs only in the subject matter to be claimed, and thus the same reason as discussed with respect to claim 1 applied thereto.
Independent claim 9:
The invention as set forth in claim 9   differs from the invention as in claim 1 only in the category, and thus the same reason as discussed with respect to claim 1 is applied there to.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
--(US 2017/0287007A1) to Du discloses real-time and context based advertisement with augmented reality enhancement which teaches: 0120] At step 254, user preference information is identified. User preference information includes user specified information, user biographical information, user behavior information, user activities, user psychological status, user socioeconomic status, status, user real-time request information, or combinations thereof. For example, user behavior information includes user habits, instant interactivity with the system, and etc. User activities include purchasing activities, browsing activities, social media activities, and etc. For example, psychological status can be obtained through facial expression and user behavior to know if a user is happy, angry, frustrated, etc. Advertisement content can be selected based on a perceived user's emotional state. Social status includes marital status, relationship status, active or inactive social engagement with friends, popularity, and etc. these info can be obtained from the user's social media info, user preference setting, etc. Socioeconomic status (SES) is an economic and sociological combined total measure of a person's work experience and of an individual's or family's economic 
--(US 2015/0019340A1) to El-Masri et al. discloses system and methods for providing information to an audience in  defined space which teaches: [0027] Additionally, as shown in the example of FIG. 1, server system 106 may include processor 110. In an embodiment, processor 110 may be configured to execute a process for displaying electronic content in a defined space, such as, the elevator cab of the discussed embodiment. In one example, the displaying process may continue to constantly monitor traffic in an elevator cab, analyze data related to individuals in the elevator, and provide unique advertising contents based on the analyzed data. Data related to individuals in a defined space, such as the elevator, may be used to determine various analytics regarding the individuals including gender, approximate age, approximate height and weight, facial expressions, brand recognition, and average attention span. These analytics along with external factors such as weather or a particular time schedule may be used to providing targeted information, such as, e.g., target advertising content. In embodiments, in addition to using these analytics for providing customized content (such as advertisement), the analytics may be used for market analysis. In embodiments, by obtaining a person's facial expressions, the kind of advertisements a person is attracted to may be determined. For example, if a first company wants to target young adult females all around the world, before spending resources including money for providing advertisements on billboards, radio, tv, and other advertising mediums, the company may be able to conduct an efficient market analysis using the exemplary embodiments described herein. The company may run two trial advertisements, e.g., a green one and a blue one. If female young adults reacted (smiled, laughed, stared) at the green advertisement more than the blue advertisement, then the company may determine that green ads are more effective to target female young adults and may use this information for their advertisement campagin strategies. 
--(US 2018/0098030A1) to Moroabia et al discloses: embedding content of interest in video conferencing which teaches: [0072] Various examples can illustrate the role of the virtual assistant 224. In a first example, the virtual assistant 224 monitors the audio and textual channels of the videoconferencing session, such as using speech-to-text translation and key word spotting or word cloud monitoring techniques. When certain words or phrases are recognized, the virtual assistant 224, based on template matching or rules, determines that a certain action is to be performed. The action can be, for instance, retrieving advertising content from the content source 164 about a product or service or other subject matter of interest to the participants (e.g., open a web browser and retrieve a web page of interest, retrieve and present a video clip, etc.), business 
--(US 2018/0349923A1) Edwards et al. discloses dynamic adaption of advertising based on consumer emotion data which teaches: In one example, the present disclosure describes a device, computer-readable medium, and method for dynamically adapting advertising based on real-time data relating to consumer emotions. For instance, in one example, a method includes inferring a present emotional state of a user of a content distribution network from a set of information collected by devices in the content distribution network, determining, based at least in part on the present emotional state, a time at which to present an advertisement to the user, and dynamically adapting an advertisement presented to the user at the time in response to the present emotional state.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651